FILED

UNITEI) sTATEs I)ISTRICT coURT DEC ' 2 2013
FoR THE 1)1sTR1cT oF CoLUMBIA c%¢:rrg icgdrst.hos;z|r;;_zl az sankwp:¢y
9 c of columbia
GREGoRY s. GooDYEAR, )
Plaintiff, §
v. § civil Action No. /.?~ / 706
DEPARTMENT oF JUSTICE, er az., §
Defendants. l
MEMoRANDuM oPINIoN

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff appears to allege a conspiracy among a Florida judge, the Lee County State
Attomey’s Office, and officers of the Cape Coral Police Department to deprive him of his civil
rights. He brings this action under 42 U.S.C. § 1983 and 18 U.S.C. §§ 841 and 842. All ofthe
named defendants, however, are federal agencies or officials to whom § 1983 does not apply.
See Settles v. U.S. Parole Comm ’n, 429 F.3d 1098, 1104 (D.C. Cir. 2005) ("Section 1983 does
not apply to federal officials acting under color of federal law."); see also District of Columbia v.
Carter, 409 U.S. 418, 425 (1973) (stating that "actions of the Federal Government and its
officers are at least facially exempt" from the proscriptions of § 1983). Plaintiff fares no better
with his purported claims under criminal law, as there is no private right of action under these
criminal statutes. See McCray v. Hola'er, 391 F. App’x 887 (D.C. Cir. 2010) (per curiam)

(concluding that "district court correctly held that there is no private right of action under 18

U.S.C. §§ 241 and 242"); Hernandez v. District ofColumbia, 845 F. Supp. 2d 112, 116 (D.D.C.

2012) (dismissing claims "under 18 U.S.C. §§ 241, 242, and 245 . . . as there is no private right
of action under these criminal statutes").

An Order consistent with this Memorandum Opinion is issued separately.

    

. k , ., United States District Judge
DATE; ll w 5/ 3 g "